Citation Nr: 1628508	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to November 1975 and from May 1977 to February 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The May 2013 rating decision only considered the issue of entitlement to service connection for tinnitus.  However, the Board finds that the Veteran's initial claim of service connection for tinnitus includes a claim of entitlement to service connection for a bilateral hearing loss disability as tinnitus is a symptom of the Veteran's bilateral hearing loss.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In May 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In November 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed tinnitus.  The VA examiner stated that the hearing test results were inadequate for rating purposes and provided a negative nexus opinion for tinnitus.  In June 2016, the Veteran underwent a private audiological evaluation.  The private audiologist provided a positive nexus opinion for the Veteran's bilateral hearing loss disability, but did not provide an opinion regarding tinnitus.  The private audiologist commented that "the degree of loss associated with service connection cannot be determined due to inconsistencies in test results and repeat testing is required."  Based upon the forgoing, the Board finds that a remand is warranted to afford the Veteran a VA examination to resolve the conflicting medical evidence of record and to adjudicate the claim of entitlement to service connection for a bilateral hearing loss disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran an appropriate examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The examiner is requested to address the following:

Is it at least as likely as not that the Veteran's bilateral hearing loss disability is related to his active service, to include his in-service noise exposure?

Is it at least as likely as not that the Veteran's tinnitus is related to his active service, to include his in-service noise exposure?

In rendering the opinion, the VA examiner is asked to concede in-service noise exposure.

The examiner is also reminded that, even though a hearing disability may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disability by showing he or she now has a current hearing disability and by submitting evidence that his or her current hearing disability is related to his or her active military service.  
The VA examiner must provide a rationale for all opinions that are provided.

2.  Adjudicate the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




